Citation Nr: 0420913	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a March 2003 rating decision 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in April 2003.  After 
receiving a statement of the case in September 2003, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in September 2003.  

While the veteran's perfected appeal initially included the 
issues of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD and entitlement to a 
permanent and total disability rating for the purpose of 
pension benefits, the Board notes that he indicated in a 
November 2003 statement that he wished to withdraw those 
issues from his appeal.  Therefore, the only issue before the 
Board for appellate consideration is entitlement to service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has PTSD that is related to 
stressful events to which he was exposed while stationed in 
Vietnam.  Following the RO's last review of the claim, in 
September 2003, the veteran submitted additional medical 
evidence to the Board, in April 2004, that included a 
diagnosis of PTSD.  Review of the file does not show that the 
veteran has waived his procedural right to have the RO 
evaluate the additional evidence prior to the Board's 
adjudication of the claim.  The result is that the RO must 
review the evidence received since September 2003 and 
adjudicate the issue of entitlement to service connection for 
PTSD considering the newly obtained evidence, as well as 
evidence previously of record.  See 38 C.F.R. § 20.1304.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f).  

Upon reviewing Zarycki v. Brown, 6 Vet App. 91 (1993) and 
West v. Brown, 7 Vet. App. 70 (1994), it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such an event, then and only 
then, the case should be referred for a medical examination 
to determine (1) the sufficiency of the stressor, (2) whether 
the remaining elements required to support the diagnosis of 
PTSD have been met, and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed as to the requirement that only 
those events may be considered in determining whether the 
veteran was exposed to a stressor and as to the nature of the 
stressor or stressors to which the veteran was exposed.  In 
other words, if the adjudicators determine that the existence 
of an alleged stressor or stressors in service is not 
established by the record, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
Likewise, if the examiner renders a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

In light of the foregoing, and recognizing VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.103(a), the Board believes that, because there 
is competent medical evidence that shows the veteran has 
psychiatric disability, and PTSD has been diagnosed, 
additional evidence must be obtained in order to determine if 
he has PTSD that can be linked to traumatic events to which 
he claims he was exposed during military service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the veteran's claim requires a REMAND to the RO 
for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and any other applicable 
legal precedent.  Particularly, the veteran 
should be notified of what evidence VA will 
develop, and what evidence he must furnish.  

2.  Obtain the veteran's service personnel 
records and associate them with the claims 
file.  

3.  Contact the veteran and request that he 
provide the names and addresses of any health 
care providers from whom he has received PTSD 
treatment since service, and, if possible, 
specify the appropriate dates of treatment.  
Then, after any necessary authorization is 
obtained from the veteran, obtain copies of all 
treatment records for the veteran from the 
health care providers identified and associate 
them with the claims file.  

4.  Request that the veteran provide a 
comprehensive statement containing as much 
detail as possible regarding the stressor(s) to 
which he alleges he was exposed in service.  He 
should be asked to provide specific details of 
the claimed stressful events during service, 
such as dates, places, detailed descriptions of 
events, and any other identifying information 
concerning any other individuals involved in 
the events, including their names, ranks, units 
of assignment, or any other identifying detail.  
The veteran is advised that this information is 
vitally necessary to obtain supportive evidence 
on the stressful events and he must be asked to 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be further 
advised that a failure to respond may result in 
an adverse action against his claim.  

5.  After completion of the above development, 
undertake any additional development as 
necessary to confirm the reported stressors, 
including forwarding a copy of the veteran's 
statement as to the specific details of claimed 
stressful events during service, along with 
copies of his service personnel records to the 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for verification of the 
incident or incidents which the veteran has 
reported as stressors.  Any information 
obtained is to be associated with the claims 
folder and any additional development as may be 
suggested by USASCRUR should be undertaken by 
the RO.  

6.  Following the above, and completing any 
additional development as may be logically 
indicated by the evidence assembled, the RO 
must make a specific determination, based upon 
the complete record, with respect to whether 
the veteran was exposed to the specific events 
claimed as stressors in service.  

7.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the veteran to be examined for the purpose 
of determining the correct diagnosis of his 
psychiatric disorder(s).  The entire claims 
folder and a copy of this remand should be made 
available to and reviewed by the examiner prior 
to the examination.  The RO should specify the 
events that it has determined are established 
by the record.  The examiner should be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a stressor 
in service.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
whether that disorder resulted from an 
inservice stressor found to be established for 
the record by the RO.  The report of the 
examination should include a complete rationale 
for all opinions expressed.  

8.  Should the veteran be scheduled for an 
examination by the RO, advise him of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

9.  After the above actions have been 
completed, readjudicate the veteran's claim of 
entitlement to service connection for PTSD 
taking into consideration the evidence obtained 
subsequent to the September 2003 statement of 
the case.  If the benefit sought on appeal 
remains denied, provide a supplemental 
statement of the case (SSOC) to the veteran and 
his representative and an appropriate period of 
time for response.  Thereafter, return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


